Citation Nr: 1414636	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  08-03 033	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Propriety of a reduction of evaluation of the service-connected left foot second toe metatarsophalangeal (MTP) joint replacement from 30 percent to 10 percent disabling, effective from August 1, 2006.

2.  Propriety of a reduction of evaluation of the service-connected scar, left foot second toe joint replacement from 10 percent to 0 percent disabling, effective from August 1, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran served on active duty from October 1983 to December 1986 and from January 1988 to February 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in May 2012.  A transcript of that hearing is not available.  The Veteran was advised of his entitlement to another hearing before the Board, but he declined the offer in writing in September 2012.   

In November 2013, the Board issued a decision findings that the Veteran's ratings were properly reduced.  In April 2013, the Court of Appeals for Veterans Claims (Court) approved a Joint Motion for Remand (JMR).  The case is now back before the Board.  


FINDINGS OF FACT

1.  In March 2006 the RO notified the Veteran of a proposal to reduce the disability evaluation for his service-connected left foot second toe metatarsophalangeal joint replacement from 30 percent to 10 percent disabling and to reduce the disability evaluation for his service-connected scar, left foot second toe joint replacement from 10 percent to 0 percent disabling.

2.  By a rating decision in May 2006 the RO implemented the rating reductions cited above, effective from August 1, 2006.

3.  On the date the reductions became effective, the ratings for the service-connected disabilities being reduced had been in effect for less than five years.

4. At the time of the original rating, the Veteran's left foot disability produced a requirement for a soft shoe and a cane, an inability to hold weight, almost no movement of the MTP joint, together with a limp and lifting toward the left side.    

5.  The evidence of record shows improvement of the left foot disability from the original rating with the Veteran having a normal gait, not using corrective devices, full flexion of all his toes, dorsiflexion to 40 degrees, and plantar flexion to 50 degrees.  

6.  At the time of the original rating, the Veteran's scar of the left foot was well-healed, minimally hyperemic, tender, not adherent, and measuring 2.5 inches. 

7.  The evidence of record shows improvement from the original rating period, showing a scar that is non-tender, with an area less than 144 square inches (929 sq.cm.).

8.  The improvement in the disabilities were under the ordinary conditions of life and work.  

CONCLUSIONS OF LAW

1.  The RO's decision to reduce the evaluation for the service-connected left foot second toe metatarsophalangeal joint replacement from 30 percent to 10 percent disabling was proper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.159, 3.344, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2006-2013). 

2.  The RO's decision to reduce the evaluation for the service-connected scar, left foot second toe joint replacement from 10 percent to 0 percent disabling was proper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.159, 3.344, 4.118 including Diagnostic Codes 7802, 7804 (effective prior to October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Where a reduction in the evaluation of a service-connected disability or employability status is considered warranted, and the reduction would result in the reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her last address of record of the action contemplated and furnished detailed reasons therefore and must be given 60 days for the presentation of new evidence to show that compensation should be continued at the present level.  38 C.F.R. § 3.105(e).  The beneficiary must also be advised in the advance notice of his or her right to a predetermination hearing, provided that a request for such a hearing is received by VA within 30 days from the date of notice.  38 C.F.R. § 3.105(i).  These requirements were met by the March 2006 notice of proposed reduction.  

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, private  treatment records, VA examination reports, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded VA examinations in February 2006 and October 2006.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, and the examination reports set forth detailed examination findings.  Therefore, the examination reports are adequate to decide the claims.  

Propriety of Reduction

In a rating reduction, not only must it be determined that an improvement in a disability has actually occurred, but also that the improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The provisions of 38 C.F.R. §§ 4.1, 4.2, and 4.10 require that a reduction in rating be based upon review of the entire history of a veteran's disability.  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough examinations.  Faust v. West, 13 Vet. App. 342 (2000).  VA is not limited, however, to medical indicators of improvement.  Rather, VA may rely on non-medical indicators of improvement to show that a Veteran is capable of more than marginal employment.  Id. The examination reports on which the reduction are based must be adequate.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio).

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).  Where, however, the rating was continued in order to see if improvement was in fact shown, the comparison point could include prior examinations as well.  Collier v. Derwinski, 2 Vet. App. 247 (1992).

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities. See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown, 5 Vet. App. at 417-18.  Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.  In this case, the ratings for the service-connected left MTP joint and scar were in effect for less than five years at the time of the reduction.  Accordingly, the provisions of 38 C.F.R. § 3.344(a) do not apply to this rating.

Under the provisions of 38 C.F.R. § 3.344(c), when a disability rating has been in effect for less than five years, a reexamination that shows improvement in a disability warrants a reduction in disability benefits.  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c).

In determining whether the 30 to 10 and 10 to 0 percent reductions were proper in this case, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the disability had actually improved.  Cf. Dofflemyer, 2 Vet. App. at 281-282.  Such after-the-fact evidence may not be used to justify an improper reduction.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claims on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Left Foot Second Toe MTP Joint Replacement

The Veteran contends that the reduction of the MTP joint rating was improper.  The MTP joint has been continuous rated under Diagnostic Code 5284.  Under that regulation, a rating of 10 percent is assigned for moderate injury to the foot.  A rating of 20 percent is assigned for moderately severe injury to the foot.  A rating of 30 percent is assigned for severe injury to the foot.  A note to the regulation states that actual loss of the foot warrants a 40 percent evaluation.  38 C.F.R. § 4.71a.

It should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Veteran's MTP joint disability showed clear improvement between the original rating and the proposed reduction.  The Veteran's disability was assigned a 30 percent evaluation for severe symptoms.  The Veteran was afforded a VA examination in October 2004.  The examiner noted that the Veteran must wear a soft shoe and use a cane.  He also noted an inability to hold weight.  Additionally, he found almost no movement of the MTP joint, noting at most 0 to 10 degrees passively.  Finally, he also remarked that the Veteran walked with a limp and lifting toward the left side.    

In February 2006, near the time of the proposed reduction, the Veteran attended a VA examination.  The examiner noted improvement after the surgery, although the Veteran felt his foot was not normal.  He also noted pain in the region of the MTP joint.  However, the examiner noted no corrective devices.  Additionally, the Veteran had not required any postoperative management of the problem.  The Veteran had no other symptoms throughout the foot.  He also showed no evidence of abnormal weight-bearing of the foot.  He had some loss of motion of the MPT joint, but the examiner noted dorsiflexion to 40 degrees and plantar flexion to 50 degrees.  The examiner found no gross weakness in extension or flexion of the affected toe.  The examiner described a successful surgical outcome with some persistent pain and reduced motion.  He noted no additional range of motion reduction due to pain and weakness.  

The Board again notes that post-reduction medical evidence may be considered in the context of evaluating whether the disability had actually improved.  Cf. Dofflemyer, 2 Vet. App. at 281-282.  The Veteran was provided with a VA examination in October 2006, shortly after the Veteran's reduction.  The Veteran again noted pain, but he used no brace or cane for ambulation.  Physical examination showed a normal gait with his left foot.  The examiner noted a normal foot exam with full extension and full flexion of the relevant toe.  

Upon review of all the evidence of record, both lay and medical, at the time of the reduction, the Board finds that the Veteran's MTP joint disability improved.  Further, the Board concludes the improvement actually reflected an improvement in a veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-21; Schafrath, 1 Vet. App. at 594.

Here, the record includes evidence that the Veteran began physically demanding work in 2005 as a civilian contractor in Kuwait and then in Iraq.  The February 2006 VA examiner stated that the Veteran's disability does not affect the Veteran's current employment.  The Veteran's October 2006 VA examination noted that he did not miss any days of work in the prior year due to his left foot or toe condition.  Therefore, the Board finds that these examinations show the Veteran's ability to function in daily life and work.  

On review of the evidence above, the Board finds that the reduction of the evaluation for left foot second toe MTP joint disability from 30 percent to 10 percent was proper.  Thus, the claim for restoration of the previous rating is denied.

Left Foot MTP Joint Replacement Scar

The Veteran contends that the reduction of the MTP joint scar rating was improper.  

The Board notes that the regulations related to the rating of scars were revised effective October 23, 2008. See 73 Fed. Reg. 54,710 (Sept. 23, 2008).  Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003.  However, as set forth in the Federal Register, the revised criteria apply to all applications for benefits received by VA on or after the effective date of October 23, 2008. See 73 Fed. Reg. 54,710 (Sept. 23, 2008) unless the claimant specifically requests otherwise, which he did not in this case.  

Accordingly, because the Veteran's claim was received prior to October 23, 2008 and he did not specifically request consideration under the revised criteria, the revised criteria are not for application in this case. 

Under the applicable (earlier) regulations, to receive a disability rating for scars of the foot, the scar must be deep, or cause limited motion in an area exceeding 6 square inches; superficial covering an area exceeding 144 square inches; be superficial and unstable, or be superficial and painful on examination.  38 C.F.R. §§ 4.118, Diagnostic Codes 7801, 7802, 7803, 7804 (2007).  

The scar was originally assigned a 10 percent rating in the March 2005 rating decision due to evidence of tenderness.  The VA examination in October 2004 supports the finding showing a tender scar 2.5 inches long.  The scar was also described as minimally hyperemic and not adherent.  

At the time of the rating reduction, the Veteran attended a VA examination in February 2006.  The examiner noted that the scar was well-healed, completely non-tender, and not adherent to underlying soft tissues.  The examination showed no texture change, elevation, depression, or ulceration.  The size was noted as 4 cm.  It caused no disfigurement and was a normal color.  

The Board notes distinct actual improvement between the time of the original rating and the time of the reduction.  The Veteran's scar was originally tender, but was found to be non-tender in the February 2006 examination.  This finding is supported by the October 2006 examination, shortly after the rating reduction.  The examiner noted that, despite the Veteran's assertions to the contrary, a physical examination of the scar showed no pain or discomfort.  

Again, the Board acknowledges that the evidence must also demonstrate that the improvement actually reflected an improvement in a veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-21; Schafrath, 1 Vet. App. at 594.  There is no indication that the Veteran's life and work puts any additional stress or changes on the scar.  Additionally, the scar did not hinder the Veteran in his post-service work.

On review of the evidence above, the Board finds that the reduction of the evaluation for left MTP joint scar from 10 percent to 0 percent was proper.  Thus, the claim for restoration of the previous rating is denied.










	(CONTINUED ON NEXT PAGE)

ORDER

As the evaluation for left foot second toe MTP joint replacement was properly reduced from 30 percent to 10 percent, restoration of the previous rating is denied.

As the evaluation for scar residual to left foot second toe MTP joint replacement was properly reduced from 10 percent to 0 percent, restoration of the previous rating is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


